Citation Nr: 1103746	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
including degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a compensable rating for right hallux valgus.

3.  Entitlement to a compensable rating for left hallux valgus.

4.  Entitlement to a compensable rating for tinea pedis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active military service from December 1976 to 
June 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas - which, in relevant 
part, determined the Veteran was not entitled to compensable 
ratings (i.e., ratings higher than 0 percent) for his bilateral 
hallux valgus and tinea pedis and service connection for a low 
back disability.  The RO in Nashville, Tennessee, now has 
jurisdiction over these claims, and that office certified the 
appeal of these claims to the Board.

Regarding the claim for service connection for a low back 
disability, the Board previously considered and denied this claim 
as not well grounded in March 2000.  The Veteran did not appeal 
that earlier decision, which therefore normally would mean that 
decision is final and binding on him based on the evidence then 
of record, in turn requiring the submission of new and material 
evidence to reopen this claim.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2010).  Later that 
year, however, in November 2000, the Veterans Claims Assistance 
Act (VCAA) was signed into law.  The VCAA eliminated the concept 
of a well-grounded claim and redefined VA's obligations regarding 
its duties to notify and assist claimants.  And if, as here, a 
denial of a claim became final from July 14, 1999 to November 9, 
2000, and the claim was denied because it was not well grounded, 
VA must, upon request of the claimant or upon the motion of the 
Secretary of VA, readjudicate the claim as if the denial had not 
been made.  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); 
VAOPGCPREC 03-2001.  The request to readjudicate, however, must 
have been timely received within two years of the enactment of 
the VCAA (November 9, 2000). Pub. L. No. 106-475, § 7(b)(3), (4).  
In the October 2005 decision now at issue, the RO reopened this 
claim and proceeded to readjudicate (albeit continued to deny) 
this claim on its underlying merits.



An additional issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) has been 
raised by the record (see the December 2010 informal 
brief).  But the RO, as the Agency of Original 
Jurisdiction (AOJ), has not had an opportunity to consider 
this additional claim in the first instance.  Therefore, 
the Board does not have jurisdiction over this additional 
claim, and it is referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).

Because the claims that are at issue before the Board require 
further development, the Board is remanding these claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts that his low back disability is the result of 
an injury he sustained while in service.  He also alleges that 
his bilateral hallux valgus and tinea pedis (which are already 
service-connected disabilities) deserve higher ratings.

The record shows the Veteran has a long history of low back 
disability, degenerative disc rather than degenerative joint 
disease of his lumbar spine, which required an L4/L5 laminectomy 
and discectomy in June 1997, so about 4 years after his military 
service had ended in June 1993.  In a contemporaneous May 1997 
addendum to a February 1997 medical report, a VA clinician 
concluded there was little chance the Veteran's back complaints 
was related to an injury he had suffered in service in 1988.

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or an 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
during service beyond the condition's natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
However, service connection is also permissible on a secondary 
basis for disability that is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) and (b).

The February and May 1997 VA medical examination reports did not 
address this additional possibility that a service-connected 
disability, such as the Veteran's bilateral hallux valgus, has 
aggravated (meaning chronically worsened) his low back disability 
so as to, in turn, warrant granting service connection on this 
alternative secondary basis.  VA adjudicators are required to 
consider all potential basis of entitlement.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Consequently, 
this claim must be remanded for a medical nexus opinion regarding 
this other possibility.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.159(c)(4).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen 
v. West, 13 Vet. App. 237 (1999) (all indicating that supporting 
medical nexus evidence generally is needed to associate a claimed 
condition with a service-connected disability).

In the December 2010 informal hearing presentation, the Veteran's 
representative raises this additional claim for secondary service 
connection and requests an examination for this needed medical 
opinion regarding whether there is a relationship between the 
service-connected bilateral hallux valgus and the Veteran's low 
back disability.  When determining whether a VA examination is 
required under 38 U.S.C. § 5103A(d)(2), the law requires 
competent evidence of a disability or symptoms of a disability, 
but does not require competent evidence of a nexus, only that the 
evidence indicates an association between the disability and 
service or a service-connected disability.

It also appears that, in February 2007, VA compensation 
examinations were scheduled to reassess the severity of the 
Veteran's bilateral hallux valgus and tinea pedis.  He supposedly 
failed to report for those examinations.  Although neither 
examination notice sent to him from the VA Medical Center where 
the evaluations were to be performed is of record, this is not 
standard VA practice to put these notices in the file and the law 
presumes the regularity of the administrative process in 
providing this notice to him "in the absence of clear evidence to 
the contrary."  Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) 
(quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).

Nevertheless, in his May 2007 substantive appeal (on VA Form 9), 
he indicated that he was not notified of those examinations until 
after the date they were to occur.  He also provided a new 
address, which possibly explains the reason he did not receive 
notice of those prior examinations until after the fact.  His 
examinations therefore need to be rescheduled since he and his 
representative have asserted that these disabilities have 
worsened during the years since his last VA examinations.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination). See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for additional 
medical comment concerning the etiology of 
his low back disability.  [Note:  the prior 
May 1997 addendum to the February 1997 
medical report only addressed whether the low 
back disability is directly related to the 
Veteran's military service, and especially to 
an injury in 1988.]

So this additional VA examiner is asked to 
also comment on the likelihood (very likely, 
as likely as not, or unlikely) that any 
current low back disability - including the 
DDD of the lumbar spine, is alternatively 
proximately due to, the result of, or 
aggravated by a service-connected disability 
such as the Veteran's bilateral hallux 
valgus, to in turn warrant granting service 
connection on this alternative secondary 
basis.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

All necessary diagnostic testing and 
evaluation needed to make this determination 
should be performed.  The designated examiner 
must review the claims file, including a 
complete copy of this remand, for the 
Veteran's pertinent medical and other 
history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Also re-schedule the VA compensation 
examinations to reassess the severity of his 
(i) bilateral hallux valgus and (ii) tinea 
pedis.  Make sure to contact him at his 
current address.  He provided a new address 
in his May 2007 Substantive Appeal (on VA 
Form 9), so, unless he has again moved, he 
needs to be contacted regarding the re-
scheduling of these examinations at this 
new address.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner(s) for review of the pertinent 
medical and other history.

*The Veteran is hereby advised that his 
failure to report for these re-scheduled 
examinations, without good cause, may have 
adverse consequences on his pending claims 
for higher ratings for these disabilities.

3.  Then readjudicate the claims in light of 
any additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

